FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATRICK FUNDERBURK,                              No. 10-16758

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01858-JCM-
                                                 GWF
  v.

DWIGHT NEVEN; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Patrick Funderburk, a former Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that his

First Amendment rights were violated when defendants failed to provide a sack




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lunch as part of the prison’s Ramadan meal schedule. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Shakur v. Schriro, 514 F.3d 878, 883 (9th

Cir. 2008), and we affirm.

      The district court properly granted summary judgment because Funderburk

failed to raise a genuine dispute of material fact as to whether defendants

substantially burdened his ability to practice his religion. See id. at 884-85 (Free

Exercise Clause is only implicated when a prison practice burdens an inmate’s

sincerely-held religious beliefs).

      The district court did not abuse its discretion by denying Funderburk’s

untimely request for an extension of time to conduct discovery because Funderburk

failed to show “good cause.” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087-

88 (9th Cir. 2002).

      Funderburk correctly contends that he did not receive a summary judgment

notice. See Rand v. Rowland, 154 F.3d 952, 956-57 (9th Cir. 1998) (en banc);

Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988). However, we take

judicial notice of the adequate warning Funderburk received in prior litigation. See

Rand, 154 F.3d at 961-62.

      Funderburk’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                    10-16758